Citation Nr: 1312668	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for degenerative joint disease of the left knee and degenerative disc disease of the lumbar spine.

The Veteran testified before the undersigned at a September 2012 hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's report of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, an April 2007 physical therapy progress note from Kaiser Permanente includes a diagnosis of degenerative joint disease of the left knee.  Thus, there is competent evidence of a current left knee disability.

The Veteran contends that he had a left knee disability which pre-existed his period of active duty service and that the disability was aggravated in service.  His February 1967 entrance examination reveals that he had played football and that his knee was stable postoperatively with good function.  There was an S-shaped scar on the left knee, but there were no other specific knee abnormalities noted and there were no defects or diagnoses listed on the examination report.  He reported on a February 1967 report of medical history for purposes of entrance into service that he had undergone a meniscectomy in October 1965.  

Service treatment records also include June and August 1967 reports of treatment for left knee tenderness, limitation of motion, painful range of motion, locking, swelling, and effusion.  The Veteran reported that he had experienced continuous left knee problems since entering boot camp.  For example, in June 1967 he reported that the knee had swelled 9 days earlier while marching.  Although knee symptoms temporarily improved, the knee subsequently locked.  He was diagnosed as having internal derangement of the left knee and chondromalacia.  There are several opinions that the disability was not aggravated by service, but no further explanations or rationales were provided for these opinions.

An August 1967 Medical Board report reflects that the Veteran injured his left knee in October 1965 while playing football and that he subsequently underwent knee surgery.  He experienced left knee pain, swelling, and instability in service.  Overall, his left knee disability (diagnosed as internal derangement of the knee) existed prior to service and was not aggravated in service.  There was no further explanation or reasoning provided for this opinion.

Additionally, the Veteran has reported that he underwent an additional left knee surgery within months of his separation from service in August 1967.  However, records of such treatment are not in the claims file and are reportedly unavailable.

In sum, there is evidence of possible in-service aggravation or incurrence of a left knee disability.  Thus, VA's duty to obtain an examination as to the etiology of the Veteran's current left knee disability is triggered.  Such an examination is needed to obtain a medical opinion as to whether his current left knee disability was incurred in or aggravated by service, or whether it is otherwise related to service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the September 2012 hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  He alluded to the fact that such benefits were granted on the basis of his left knee disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the claim of service connection for a left knee disability.  Thus, a remand is also necessary to attempt to obtain these records.

Additionally, the Veteran contends that his current low back disability is related to his left knee disability.  He has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

Efforts to obtain these records shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any evidence received from the SSA, schedule the Veteran for a VA examination to determine whether his current left knee disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner shall answer all of the following questions:

(a)  Did any of the Veteran's current left knee disabilities (any left knee disability diagnosed since March 2007) clearly and unmistakably pre-exist service?

(b)  If any of the Veteran's current left knee disabilities (any left knee disability diagnosed since March 2007) did clearly and unmistakably pre-exist service, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability or clearly and unmistakably underwent no increase beyond natural progression) by active service beyond the normal progression of the disease?

(c)  If any current left knee disability (any left knee disability diagnosed since March 2007) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, is it at least as likely as not (50 percent probability or more) that the left knee disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's left knee problems in service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In answering the above questions, the examiner must specifically acknowledge and discuss any left knee disabilities diagnosed since March 2007, the Veteran's left knee problems prior to service, all reports of and documented evidence of instances of treatment for left knee problems in service, and the Veteran's reports of left knee problems following service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, and after undertaking any other necessary development (to include VA examination of the back, if deemed warranted), the AOJ should readjudicate the claims on appeal.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

